Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The non-patent literature publication has not been considered because much of the print and thumbnail photos are indecipherable because it is a bad copy.  There is no legible date of “offer for sale”/publication include with the submission to determine if it is prior art.  Therefore, the information disclosure statement filed June 22, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retention feature with a variable radius recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “door” throughout claims 1 -20 (17 occasions) is used by the claim to mean “ a hinged plate that lays up against a fixed plate” while the accepted meaning is “a type of panel for opening and closing an entrance/opening”.   The term is indefinite because the specification does not clearly redefine the term.

In claim 11, line 8, the phrase “the groove” lacks proper antecedent basis.
Also, in claim 11 the phrase “a second clamping assembly configured for clamping the groove to the door” is considered indefinite.  It is unclear how the groove is clamped to the door, in each embodiment of the invention the retention groove is coupled by a hinge (86, 100) to the door and clamped to the support assembly plate (48) via clamps (62, 88, 90).
In claim 19, a “third clamping assembly” is considered to be indefinite.  At most only two clamping assembly are employed with the disclosed embodiments, see for instance see clamps  62, 90 in figures 9 and  10; in figure 8 clamps 62, 88. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-5, 8, 10, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell US Patent NO. 5,085,326.
Russell discloses a support assembly for a vehicle, see column 1, lines 10 -17, comprising: 
(claim 1) a first mounting plate (12, 21); a door (36; note 112 second paragraph rejection above regarding the term door) pivotable (about hinge 34)relative to the mounting plate and comprising a retention feature (20); and a clamping assembly (44, 45, 48) configured for clamping the door to the mounting plate.

 In regard to claim 2, Russell discloses wherein the support assembly is configured for mounting onto a utility vehicle (see column 3, lines 22 – 23). 

In regard to claim 3, Russell discloses wherein the retention feature is positioned along an outer surface of the door, and the door further comprises a retention element positioned along an inner surface of the door for securing the at least one tool (see retention feature 20 that wraps around the door 36 and engages the load locks including any tools that may be therein). 

In regard to claim 4, Russell discloses wherein the retention element is a layer of material adhered to an inner surface of the door and configured to retain the tool in position (as seen in figure 1 the retention member 20 closes the tool receiving section 29).

In regard to claim 5, Russell discloses wherein the retention element is a layer of foam or rubber (see column 4, lines 32 -36).

In regard to claim 8, Russell discloses wherein the retention feature is defined by at least one linear surface (in figure 1 and 2 it can be seen that the retention feature 20 has a linear surface). 

In regard to claim 10, Russell discloses wherein the retention feature is continuous with the door (in figure 2 the retention feature 20 is shown to be continuous with the “door” 36 for a larger portions thereof;  note 112 second paragraph rejection above regarding the term door). 


Claim 17 is an independent claim.

(claim 17) a mounting plate (12, 21); a door (36; note 112 second paragraph rejection above regarding the term door) attached to, and pivotable (about hinge 34) relative to, the mounting plate; a first clamping assembly configured for reversibly clamping the mounting plate to the door (44, 45, 48); and a retention feature (20) attached to the door configured for supporting at least one tool (the retention feature can retain a cylindrical shovel shaft, see cylindrical shaft 16 being retained in figure 1).


In regard to claim 19, Russell discloses  the support assembly further comprises at least a second clamping (see figure 3 where two support door/retention members/clamps 10a, 10b; column 5, lines 7-14) are arranged vertically for holding article 16)  assembly and a third clamping (see 112 2nd paragraph rejection above) assembly configured for the attachment of the retention feature onto the mounting plate

Claim 11 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kulwin US Patent No. 4,312,467.
Kulwin discloses a support assembly configured for placement onto a utility vehicle (10) comprising: 

(claim 11)a mounting plate (26); a door (18) attached to the mounting plate and pivotable (about pivot pin 24) relative to the mounting plate, the door comprising a retention feature (19, 39) configured for supporting at least one tool and pivotable (column 3, lines 62-66) relative to the door; a first clamping assembly (29, 31) configured for clamping the door to the mounting plate; and a second clamping assembly (29’, 31’) configured for clamping the groove to the door.

 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 7, 9, 18  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell US Patent NO. 5,085,326 in view of Butzow US Patent No. 2,988,317.
Russell meets the claim limitations as applied above.
The claimed invention is distinguishable from Russel by its recitation of the retention feature being defined by at least one rounded surface.
Butzow discloses a vehicle tool holder for removably connecting a shovel to a vehicle sidewall wherein the retention feature has at least one rounded surface, see 14 in figure 13).
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute a retention feature with a rounded surface cooperating with a flat surface as taught by Butzow for the cylindrical slot 29 and retention feature 20 in Russell’s support assembly to simplify construction  of the support assembly.   

In regard to claim 7, Butzow discloses wherein the retention feature is generally semicircular, (see cylindrical in column 1 lines 44-45).

In regard to claim 9, claim 9 recites wherein the retention feature is generally triangular. Applicant’s specification describes the different shapes of the retentions groove shown in figures 6A-6D being merely for the purpose of retaining different shaped tools.  Each retention feature is shaped to accommodate the shape of a tool desired to be fixed to the vehicle.  The Butzow patent discloses the retention feature as having a semicircular shape to accommodate the cylindrical shaft of a shovel.  It is deemed to have obvious to one of ordinary to modify the retention feature in Russell to be generally triangular to accommodate a tool having a triangular shaft.    In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

In regard to claim 18, Butzow discloses wherein the retention feature comprises a shape that is at least one of a generally triangular, semicircular (see figure 2 cross-section), rectangular, and square-like shape.

In regard to claim 20, Butzow discloses wherein the retention feature is semicircular (see figure 2 cross-section) and has a radius. IN the applicant’s specification, see paragraph #42, the Applicant describes the radius as being variable but does not indicate that his particular shape is significant.  It would have been obvious to modify the radius of the semicircular retention feature in Russell as modified by Butzow wherein the retention feature comprises a radius that is variable.


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulwin US Patent No. 4,312,467  in view of Finnegan et al US Patent No. 4,867,362.
Kulwin meets the claim limitations as applied above.
The claimed invention is distinguishable from Kulwin by its recitation a retention feature that is generally triangular.
The Finnegan patent discloses a support assembly wherein the support assembly comprises of a plate 11 having a door pivotally connected to the plate.  The door includes a  retention feature that is replaceable so that the support assembly can be used to fix different shape article thereto, see column 1, lines 31-38.   
It is deemed to have been obvous to modify Kulwin’s flat retention feature (for accommodates flat surfaced skis) to be triangular or semicircular to accommodate different articles having this shape as taught by Finnegan.  In regard to claim 12, claim 12 recites wherein the retention feature is generally triangular. Applicant’s specification describes the different shapes of the retentions groove shown in figures 6A-6D being for the purpose of retaining different shaped tools.  Each disclosed retention feature shape is designed to accommodate the shape of a tool desired to be fixed to the vehicle.  It is deemed to have obvious to one of ordinary to modify the retention feature in Kulwin to be generally triangular to accommodate a tool having a triangular shaft as suggested by Finnegan.    In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Similarly, in regard to claim 13 It is deemed to have been obvious to one of ordinary to modify the retention feature in Kulwin to be semicircular to accommodate a tool having a semicircular shaft as suggested by Finnegan’s teaching.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
In regard to claim 14, Kulwin discloses the retention feature 39 generally extending  the length of the door 19.

In regard to claim 15, Kulwin discloses wherein the door comprises a plurality of retention feature (as seen in figure 2 four skis are shown clamped down upon by the foam retention member 39 forming four retention features of rectangular cross-section, one retention feature about each ski) . 


Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612